McCLELLAN, C. J.
The ordinance under which appellant was convicted in so far as it authorized the imposition of a fine upon him ivas clearly Avithin tiie competency of the mayor and aldermen of the city of Attalla under the charter. — Acts, 1888-89, pp. 811, el seq., § 14. Whether it Avas had in that it is supposed to have proAÚded for imprisonment and hard labor, when the charter poAver Avent to imprisonment or hard labor, is immaterial. Harper was only fined: he Avas neither imprisoned nor put to hard labor; and his remandment by the circuit court to the toAvn prison of Attalla Avas not a punishment for the offense but a means expressly authorized by the charter for enforcing the payment of the fine which had been imposed as a punishment for the offense. — Acts, 1888-89, pp. 811, et seq., § 11.
Affirmed.